Title: Enclosure: District of Columbia Commissioners’ Estimate of Debts, 2 October 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Commissioners Office, Washington 2d October 1801
Estimate of Debts due, and becoming due from the Commissioners prior to the 1t January 1802—



  Eliptical room at the Capitol, due on Contract
  $1626.00
  


  additional work
   650.00
  2276.00


  Presidents house, Carpenters work
  600.00
  


  Painters work
  350.00
  


  Ornament work, whole cost $1796.67. balc. due
  386.21
  


  Fence, Ice house &c.
   350.00
  1686.21
  


  Roads—roll Labourers for September
  1,300.00
  


  October
  1500.00
  


  November
  1500.00
  


  plank, iron work &c.
   100.00
  4,400.00


  Salaries of the Commissioners, their Clerks, Surveyor and the Superintendent of the public buildings
  
  


  Balance due 1t. October
  1,700.00
  


  Ditto—becoming due 31 Decem 1801
   2770.50
  4470.50


  Interest on Debt to State of Maryland,


  on
  $200,000
  from 1 January 1801 to 1. Octo. 1801
  9000.00
  



  on
  $50,000
  from 1 April 1801 to Ditto
  1500.00
  


  on
  $200,000
  from 1 Octo. to 1 Jany 1802
  3000.00
  


  on
  $50,000
  for  Ditto
   750.00
  14250.00


  Patrick Whelan awarded to him on acct of digging Canal from Tiber to James’s creek, exclusive of Costs of a suit
  
     678.30


  Covered way from north wing of the Capitol to the
  
  $27,761.01


  Eliptical room & other Contingencies during the year 1801 of which no
    Estimate is made
  
  


  

  
  Funds, exclusive of what may be raised by the sale of Lots on 8th. December
    next, advertised this day, and payments wch may be previously made on those Lots,
    and on Lots which may be sold at private sale viz
  
  


  
    
      
        Cash in hand
        $975.24
      
      
        Ditto, promised to be paid by Mr. Stoddert in the months of October
          & November 1801
        5000.00
      
      
        Ditto—becoming due from Michael Nourse
         280.70
      
    
  
  
    6255.94


  Deficiency exclusive of Contingencies
  Ds. 21,505.07
  


Thomas Munroe Clk Coms.
